Exhibit 21.1 Subsidiaries of Yum China Holdings,Inc. EntityName Jurisdictionof Organization Remarks Atto Primo (Shanghai) Co.,Ltd. China Bai Sheng Restaurants China Holdings Limited Hong Kong Bai Sheng Restaurants (Hong Kong) Limited Hong Kong Baotou Little Sheep Jingchen Catering Co.,Ltd. China Baotou Little Sheep Shenhua Catering Company Limited China Beijing KFC Co.,Ltd. China Beijing Pizza Hut Co.,Ltd. China Beijing Yizhuang Little Sheep Catering Co.,Ltd. China Beijing Zhichun Road Little Sheep Catering Co.,Ltd. China Changsha KFC Co.,Ltd. China China XiaoFeiYang Catering Chain Co.,Ltd. British Virgin Islands Chongqing KFC Co.,Ltd. China Dalian KFC Co.,Ltd. China Dezhou Little Sheep Catering Co.,Ltd. China Dongguan Humen Little Sheep Catering Company Limited China Dongguan KFC Co.,Ltd. China East Dawning (Shanghai) Co.,Ltd. China Foshan Little Sheep Catering Co.,Ltd. China Foshan Mengjie Catering Company Limited China Fuzhou Fuxing Little Sheep Catering Company Limited China Fuzhou Gulou Hualin Little Sheep Catering Co.,Ltd. China Fuzhou Gulou Little Sheep Catering Company Limited China Gansu Hongfu Little Sheep Catering Management Company Limited China Gansu Hongxi Little Sheep Catering Co.,Ltd. China Gansu Hongxiang Little Sheep Catering Co.,Ltd. China GanSu Little Sheep Catering Co.,Ltd. China Guangzhou Little Sheep Corporation Consulting Management Co.,Ltd. China Guangzhou Little Sheep Trading Company Limited China Guangzhou Xingwang Catering Co.,Ltd. (f.k.a Guangzhou Hajie Catering Co.,Ltd.) China Guangzhou Yingfeng Yijing Catering Co.,Ltd. China Guangzhou Yuansheng Catering Co.,Ltd. China Hangzhou KFC Co.,Ltd. China Hohhot Little Sheep Catering Co.,Ltd. China HuanSheng Advertising (Shanghai) Company Limited China Huansheng Consulting (Wuhan) Co.,Ltd. China Huan Sheng Information Technology (Shanghai) Limited China Huizhou Yanfu Catering Management Co.,Ltd. China Inner Mongolia Little Sheep Catering Chain Company Limited China Inner Mongolia Little Sheep Seasoning Company Limited China Jiaozuo Little Sheep Catering Co.,Ltd. China Jinan Zhaofei Little Sheep Catering Co.,Ltd. China Jinjiang Little Sheep Catering Co.,Ltd. China Kentucky Fried Chicken Global B.V. Netherlands Kunming KFC Co.,Ltd. China Lanzhou KFC Co.,Ltd. China Little Sheep Catering Company Limited, Yongding Road, Beijing City China Little Sheep Group Limited Cayman Islands Little Sheep Hong Kong Company Limited Hong Kong Little Sheep Hong Kong Holdings Company Limited Hong Kong Little Sheep Macau - Restaurant Chain of Stores Limited Macau Little Sheep MongKok Company Limited Hong Kong Little Sheep Tsim Sha Tsui Company Limited Hong Kong EntityName Jurisdictionof Organization Remarks Little Sheep Tsuen Wan Company Limited Hong Kong Little Sheep Yuen Long Co.,Ltd. Hong Kong Nanchang KFC Co.,Ltd. China Nanjing KFC Co.,Ltd. China Nanjing Mengle Little Sheep Catering Company Limited China Nanjing MengYuan Little Sheep Catering Co.,Ltd. China NanJing XingMeng Little Sheep Catering Co.,Ltd. China Nanning KFC Co.,Ltd. China Qingdao KFC Co.,Ltd. China Shandong Little Sheep Hotel Management Company Limited China Shanghai Changning Little Sheep Catering Company Limited China Shanghai Jingan Little Sheep Catering Management Company Limited China Shanghai KFC Co.,Ltd. China Shanghai Little Sheep Catering Company Limited China Shanghai Pizza Hut Co.,Ltd. China Shanghai Yangpu Little Sheep Catering Company Limited China Shantou KFC Co.,Ltd. China ShenYang MengXing Little Sheep Catering Co.,Ltd. China Shenyang Minsheng Little Sheep Catering Company Limited China Shenyang Wangda Little Sheep Catering Co.,Ltd. China Shenyang Xiangjiang Little Sheep Catering Company Limited China ShenYang YongAo Little Sheep Catering Co.,Ltd. China Shenzhen Little Sheep Catering Chain Company Limited China Shenzhen Tianjiao Catering Co.,Ltd. China Shenzhen Xintu Catering Co.,Ltd. China Shenzheng Huacai Catering Co.,Ltd. China Sunrise Investments Co.,Ltd. British Virgin Islands Suzhou KFC Co.,Ltd. China Taiyuan KFC Co.,Ltd. China Tianjin KFC Co.,Ltd. China Wandle Investments Limited Hong Kong Wuxi KFC Co.,Ltd. China Xiamen KFC Co.,Ltd. China Xiamen Lianqian Little Sheep Catering Co.,Ltd. China Xiamen Shixin Little Sheep Catering Co.,Ltd. China Xian Hepingmen Little Sheep Catering Co.,Ltd. China Xian Hezong Little Sheep Catering Co.,Ltd. China XiNing Little Sheep Catering Co.,Ltd. China Xinjiang KFC Co.,Ltd. China Xinxiang Hongqi Heping Little Sheep Catering Co.,Ltd. China YIF US LLC Delaware Yinchuan Little Sheep Catering Company Limited China YRI Hong Kong I Limited Hong Kong YRI Hong Kong II Limited Hong Kong YRI Hong Kong IV Limited Hong Kong Yum! (Shanghai) Food Co.,Ltd. China Yum! Asia Holdings Pte. Ltd. Singapore Yum China E-Commerce Limited Hong Kong Yum! China Finance S.à r.l. Luxembourg Yum! Franchise China IV S.à r.l. Luxembourg Yum! Franchise China Trust China Yum! Franchise China Trust I S.à r.l. Luxembourg Yum! Franchise China Trust II China Yum! Franchise China Trust III China Yum! Franchise China Trust III S.à r.l. Luxembourg Yum! Franchise China Trust IV China 2 EntityName Jurisdictionof Organization Remarks Yum! Global Investments I B.V. Netherlands Yum! Global Investments II B.V. Netherlands Yum! Global Investments III LLC Delaware Yum! Restaurants (Chengdu) Co.,Ltd. China Yum Restaurants (China) Investment Company Limited China Yum! Restaurants (Fuzhou) Co.,Ltd. China Yum! Restaurants (Guangdong) Co.,Ltd. China Yum! Restaurants (Shenyang) Co.,Ltd. China Yum! Restaurants (Shenzhen) Co. Ltd. China Yum! Restaurants (Wuhan) Co.,Ltd. China Yum! Restaurants (Xian) Co.,Ltd. China Yum Restaurants Consulting (Shanghai) Company Limited China Yum! Restaurants International S.a.r.l. Luxembourg Zhengzhou Hezong Little Sheep Catering Co.,Ltd. China Zhengzhou Hongzhuan Little Sheep Catering Co.,Ltd. China Zhengzhou KFC Co.,Ltd. China Zhongshan Little Sheep Catering Co.,Ltd. China 3
